Title: From George Washington to Thomas Gibson, 18 July 1771
From: Washington, George
To: Gibson, Thomas



Sir,
[Williamsburg] July 18th 1771.

The followg are directions by wch you will please to make a Coat & Waistcoat for me, & Sundry things for Mr Custis, pr our Measures Inclosed.
A Plain Coat for Riding, of Superfine blew broad Cloth—with plain flat dble gilt Buttons
A Waistct to suit Do either of the same Cloth or otherwise as shall be thought most genteel no Bree[che]s will be wantg of (Cloth) as Buck are wrote for.

For Mr Custis
A Very hande & fashe Suit of Cloaths made of Superfe brd Cloth for Dress.
A Very hande & fashe Suit of thinr Do for Sumr Wear—made eithr of brd Clth, Cassimr of Silk for Do
2 fashe & hande washd Inda Waistts one with gold the other with Silvr Sprigs—if they be in taste—if not something fashionable in lieu of them.
A handsome Silk Do fashe made
A pr of black Silk kitt Breeches
A pr of Superfine Everlasting Ditto
A fashe Sartout Coat of best blew Bever Coating

If it ever shd be the taste of the prest times to wear short Cloaths I shd not like to have mine made in the extreame of it, as it is a fashion I nevr admird—And as Mr Custis is yet a growg it wd be imprudent to dock his too much least they shd be too sml when they arrive; for this reason also it may not be amiss to lay in a little of the Cloth at the Seams that the Cloaths may be let out if they should prove too small. I am Sir Yr Servt &ca

Go: Washington

